Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 and 25 is/are rejected under 35 U.S. C. 102(a)(2) as being unpatentable over Alessio (US 2015/0378709 A1).
Regarding Claim 1
Alessio discloses:
A method comprising: generating code on a host computer system using a user interface (¶95: “The present invention … combining hardware aspects … referred to herein as a “system.” One or more computer readable medium(s) having computer readable program code embodied thereon. Any combination of one or more computer readable medium(s) may be utilized.”); and executing the code inside a container on the host computer system, including performing access control based on one or more properties of the host computer system (¶49: “A container manager 335 controls the container 115; for this purpose, the container manager 335 accesses the control policy repository 320 (for retrieving the control policies) and it communicates with the user interface 315 (for receiving a reset command of the container 115 that may be submitted by the user).”).
Regarding Claim 15
A system comprising: a display; a network interface; a memory to store instructions; and one or more processors coupled to the memory, the display, and the network interface to execute the stored instructions to: receive code enter via a user interface; and execute the code inside a container, the one or more processors to perform access control based on one or more properties of the system (Refer to Claim 1 Rejection rational).
Regarding Claim 25
One or more non-transitory computer readable storage media having instructions stored thereupon which, when executed by a system having at least a processor and a memory therein, cause the system to perform operations comprising: generating code on a host computer system using a user interface; and executing the code inside a container on the host computer system, including performing access control based on one or more properties of the host computer system (Refer to Claim 1 Rejection rational).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
is not identically disclosed as set forth in section 102, if the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having ordinary skill in the art
to which the claimed invention pertains. Patentability shall not be negated by the manner in which
the invention was made.
Claims 2, 16 and 26 is/are rejected under 35 U.S. C. 103 as being unpatentable over Alessio (US 20150378709 A1), in view of Kannan (US 2021/0084048 A1).
Regarding Claim 2
Alessio does not discloses the following limitation “wherein access control is enforced on a per user basis”
Kannan discloses:
The method of claim 1 wherein access control is enforced on a per user basis (¶49: “A resource-permission-role mapping defines a role, permission, and resource combination for a user. By dynamically administering and enforcing the resource-permission-role mappings, illustrative embodiments render a unique access control policy per user, per login.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where an access control is enforced on a user basis in order to access a policy (similar to a container) as taught by Kannan. One of ordinary skill in the art would have been motivated to do so because Kannan recognizes that by implementing this feature a user will need the necessary credentials in order to access a systems resources (¶49).
Regarding Claim 16
The system of claim 15 wherein access control is enforced on a per user basis (Refer to Claim 2 for Rejection rationale).
Regarding Claim 26
The storage media of claim 25 wherein access control is enforced on a per user basis (Claim 2 for Rejection rationale).
Claims 3, 4, 6, 7, 8 17, 18, 20, 21, 27 and 28 is/are rejected under 35 U.S. C. 103 as being unpatentable over Alessio (US 20150378709 A1), in view of Sislow (US 2021/0056225 A1).
Regarding Claim 3
Alessio does not discloses the following limitation “wherein performing access control comprises proxying all calls from inside the container through a trusted environment that performs access control”
Sislow discloses: 
The method of claim 1 wherein performing access control comprises proxying all calls from inside the container through a trusted environment that performs access control (¶54: “The virtual vault includes one or more of a container management entity (e.g., Kubernetes cluster, data processing system's application programming interface (API)) to manage a VPC's containers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a container uses a proxy in order to performs access control through a trusted environment (container management entity) as taught by Sislow. One of ordinary skill in the art would have been motivated to do so because Sislow recognizes that by implementing this feature a proxy server can manage an infrastructures containers and allow users to use the containers through a trusted environment (¶54).
Regarding Claim 4
Alessio does not discloses the following limitation “wherein the trusted environment performs logging of actions performed by executing the code”
Sislow discloses:
The method of claim 3 wherein the trusted environment performs logging of actions performed by executing the code (¶54: “One or more proxies to gate and log access to files and/or APIs within the virtual vault, and a VPC.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a proxy will log the actions that are being performed on the container as taught by Sislow. One of ordinary skill in the art would have been motivated to do so because Sislow recognizes that by implementing this feature an infrastructures can better manage their containers ensure that no unauthorized user will have access to the trusted environment that host the containers (¶54).
Regarding Claim 6
Alessio does not discloses the following limitation “running one or more proxies; and sending network communications associated with execution of the code into and out of the container through the one or more proxies”
Sislow discloses:
The method of claim 1 further comprising: running one or more proxies; and sending network communications associated with execution of the code into and out of the container through the one or more proxies (¶54: “The virtual vault includes one or more of a container management entity (e.g., Kubernetes cluster, data processing system's application programming interface (API)) to manage a VPC's containers.”; ¶59: “The information is utilized to setup a temporary vault for processing of shareable data. In an example, the temporary credential protocol includes setting up access for use of one or more of a virtual private cloud (VPC), a virtual machine (VM) and a container to obtain and/or process the shareable data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a proxy will send data in and out of a container as taught by Sislow. One of ordinary skill in the art would have been motivated to do so because Sislow recognizes that by implementing this feature a user can data in and out of a container (¶54).
Regarding Claim 7
Alessio does not discloses the following limitation “wherein the one or more proxies are configured to perform the access control”
Sislow discloses:
The method of claim 6 wherein the one or more proxies are configured to perform the access control (¶54: “The virtual vault includes one or more of a container management entity (e.g., Kubernetes cluster, data processing system's application programming interface (API)) to manage a VPC's containers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a container uses a proxy in order to performs access control through a trusted environment (container management entity) as taught by Sislow. One of ordinary skill in the art would have been motivated to do so because Sislow recognizes that by implementing this feature a proxy server can manage an infrastructures containers and allow users to use the containers through a trusted environment (¶54).
Regarding Claim 8
Alessio does not discloses the following limitation “generating, by the one or more proxies, audit logs for the network communications”
Sislow discloses:
The method of claim 6 further comprising generating, by the one or more proxies, audit logs for the network communications (¶54: “One or more proxies to gate and log access to files and/or APIs within the virtual vault, and a VPC.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a proxy will log the actions that are being performed on the container as taught by Sislow. One of ordinary skill in the art would have been motivated to do so because Sislow recognizes that by implementing this feature an infrastructures can better manage their containers ensure that no unauthorized user will have access to the trusted environment that host the containers (¶54).
Regarding Claim 17
The system of claim 15 wherein the one or more processors are configured to perform access control by proxying all calls from inside the container through a trusted environment on the system that performs access control basis (Refer to Claim 3 for Rejection rationale).
Regarding Claim 18
The system of claim 17 wherein the trusted environment performs logging of actions performed by executing the code basis (Refer to Claim 4 for Rejection rationale).
Regarding Claim 20
The system of claim 15 wherein the one or more processors are operable to: run one or more proxies; and send network communications associated with execution of the code into and out of the container through the one or more proxies (Refer to Claim 6 for Rejection rationale).
Regarding Claim 21
The system of claim 20 wherein the one or more proxies are configured to perform the access control (Refer to Claim 7 for Rejection rationale).
Regarding Claim 22
The system of claim 21 wherein the one or more proxies create audit logs for the network communications (Refer to Claim 8 for Rejection rationale).
Regarding Claim 27
The storage media of claim 25 wherein performing access control comprises proxying all calls from inside the container through a trusted environment that performs access control (Refer to Claim 3 for Rejection rationale).
Regarding Claim 28
The storage media of claim 27 wherein the trusted environment performs logging of actions performed by executing the code (Refer to Claim 4 for Rejection rationale).
Claims 5 and 19 is/are rejected under 35 U.S. C. 103 as being unpatentable over Alessio (US 20150378709 A1), in view of Danilov (US 10,776,322 B2).
Regarding claim 5
Alessio does not discloses the following limitation “wherein the one or more properties comprises information indicative of a user assigned to the container, and access control is based on whether the user assigned to the container has permission for an access performed by execution of the code”
Danilov discloses:
The method of claim 1 wherein the one or more properties comprises information indicative of a user assigned to the container, and access control is based on whether the user assigned to the container has permission for an access performed by execution of the code (Claim 12: “The computer program product of claim 11 wherein determining users having access permissions to the containers includes determining users that have read or write access to one or more of the containers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a system determines whether a user has permission to access a container as taught by Danilov. One of ordinary skill in the art would have been motivated to do so because Danilov recognizes that by implementing a user can read and write information to a container if they are confirmed to have access to it containers (Claim 12).
Regarding claim 19
Danilov discloses:
The system of claim 15 wherein the one or more properties comprises information indicative of a user assigned to the container, and access control is based on whether the user assigned to the container has permission for an access performed by execution of the code (Refer to Claim 5 for Rejection rationale).
Claims 9, 10 and 23 is/are rejected under 35 U.S. C. 103 as being unpatentable over Alessio (US 20150378709 A1), in view of Abiezzi (US 2019/0334918 A1).
Regarding claim 9
Alessio does not discloses the following limitation “comprising, replacing, by one of the one or more proxies, an instance credential in a network request originating inside the container from executing the code with a user specific credential”
Abiezzi discloses:
The method of claim 1 further comprising, replacing, by one of the one or more proxies, an instance credential in a network request originating inside the container from executing the code with a user specific credential (¶45: “Gateway 104 can take advantage of Liota's ability to dynamically load/unload packages in order to swap device proxy containers into and out of memory in accordance with changing personal access to policies. In a particular embodiment, gateway 104 can perform this swapping in real-time in response to predefined events or triggers, thereby providing for a very dynamic access control system. FIG. 5 depicts a workflow 500 of this process according to an embodiment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a proxy can switch an instance credential to a user credential as taught by Abiezzi. One of ordinary skill in the art would have been motivated to do so because Abiezzi recognizes that by implementing this feature a proxy can swap user credentials with predefined events which enables dynamic control to resources within a system (¶45).
Regarding claim 10
Alessio does not discloses the following limitation “wherein the one or more proxies are running on the host”
Abiezzi discloses:
The method of claim 1 wherein the one or more proxies are running on the host (Abstract: “In one set of embodiments, a gateway of the IoT deployment can create/maintain a device proxy pertaining to an IoT device and a persona in the IoT deployment, where the device proxy includes one or more access methods for accessing the IoT device, and where the one or more access methods reflect access rights that are deemed appropriate for the persona with respect to the IoT device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a proxy can is running on a host as taught by Abiezzi. One of ordinary skill in the art would have been motivated to do so because Abiezzi recognizes that by implementing this feature a proxy can swap user credentials with predefined events which enables dynamic control to resources within a system (¶45).
Regarding claim 23
The system of claim 21 wherein the one or more proxies are operable to replace an instance credential in a network request originating inside the container from executing the code with a user specific credential (Refer to Claim 5 for Rejection rationale).
Claims 11, 12 and 29 is/are rejected under 35 U.S. C. 103 as being unpatentable over Alessio (US 20150378709 A1), in view of Ankur (US 2018/0300499 A1).
Regarding Claim 11
Alessio does not discloses the following limitation “prior to execution, approving the code for execution using a multi-party approval process, including: capturing the code on the host computer system; sending captured code for review to a second system remotely located with respect to the host computer system; and receiving an indication of approval or disapproval from the second system, the code subsequently executing inside the container in response to receiving the approval”
Ankur discloses:
The method of claim 1 further comprising, prior to execution, approving the code for execution using a multi-party approval process, including: capturing the code on the host computer system; sending captured code for review to a second system remotely located with respect to the host computer system; and receiving an indication of approval or disapproval from the second system, the code subsequently executing inside the container in response to receiving the approval (Claim 1: Send, to an agent program running on a second, remote computer system of the client, a request for the agent program to cause the container to be generated and to be validated according to a container validation procedure that includes a plurality of container validation routines that are specified by a plurality of validation entities, wherein the validation includes accessing the private information accessible to the second computer system; receive, from the agent program, first information relating to results of performing the plurality of container validation routines at the second computer system; and cause second information indicating one or more results of the container validation procedure to be conveyed to the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a container can execute a code if it has been verified by a second system as taught by Ankur. One of ordinary skill in the art would have been motivated to do so because Ankur recognizes that by implementing this feature an infrastructure can ensure that a user has been verified before they are able to execute a command pertaining to the container (¶45).
Regarding Claim 12 
Alessio does not discloses the following limitation “wherein the multi-party approval process is operable to approve access collections designated to contain sensitive data”
Ankur discloses: 
The method of claim 11 wherein the multi-party approval process is operable to approve access collections designated to contain sensitive data (¶8: “The container validation procedure includes a plurality of container validation routines currently specified by a plurality of validation entities and also includes accessing private client information of the client computer system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where multi-party approval process is required in order to access a container as taught by Ankur. One of ordinary skill in the art would have been motivated to do so because Ankur recognizes that by implementing this feature a user can access sensitive information pertaining to a container once they have been validated (¶45).
Regarding Claim 29
The storage media of claim 25 wherein the method further comprises, prior to execution, approving the code for execution using a multi-party approval process, by: capturing the code on the host computer system; sending captured code for review to a second system remotely located with respect to the host computer system; and receiving an indication of approval or disapproval from the second system, the code subsequently executing inside the container in response to receiving the approval (Refer to claim 11 for Rejection rational).
Claims 13, 14, 24 is/are rejected under 35 U.S. C. 103 as being unpatentable over Alessio (US 20150378709 A1), in view of Argenis (US 10,877,739 B1).
Regarding Claim 13
Alessio does not discloses the following limitation “wherein commands of the code are executed in a production session”
Argenis discloses:
The method of claim 1 wherein commands of the code are executed in a production session (“According to the embodiments herein, the developer may access a container conversion service, e.g., via a command line interface or the like, to initiate a container image conversion to a different OS, to a different processor instruction set, to a native application for a different OS, and/or the like. The container conversion service may be configured to request the container image from the repository and generate a converted container image according to the developer's preference.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a container is executed in a production environment as taught by Argenis. One of ordinary skill in the art would have been motivated to do so because Argenis recognizes that by implementing this feature a developer can execute code in a production session. 
Regarding Claim 14
Alessio does not discloses the following limitation “wherein the production session is an interactive shell”
Argenis discloses:
The method of claim 13 wherein the production session is an interactive shell (“According to the embodiments herein, the developer may access a container conversion service, e.g., via a command line interface or the like, to initiate a container image conversion to a different OS, to a different processor instruction set, to a native application for a different OS, and/or the like. The container conversion service may be configured to request the container image from the repository and generate a converted container image according to the developer's preference.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Alessio in order to include a feature where a container is executed in a production session using an interactive shell as taught by Argenis. One of ordinary skill in the art would have been motivated to do so because Argenis recognizes that by implementing this feature a developer can use a command line in order to execute code in a production session. 
Regarding claim 24
The method of claim 15 wherein commands of the code are executed in a production session (Refer to Claim 13 for Rejection rationale).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD ABDULLAH whose telephone number is 571-272-1531. The examiner can normally be reached on Monday-Friday 9am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LYNN FIELD can be reached on 571-272-2092.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD AHMAD ABDULLAH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431